Citation Nr: 0018534	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  99-04 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim for entitlement to service 
connection for Post-Traumatic Stress Disorder (PTSD).

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim for entitlement to service 
connection for the residuals of head trauma, including 
headaches.

3.  Whether new and material evidence has been submitted 
sufficient to reopen a claim for entitlement to service 
connection for a lower back disability.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1969.  Service personnel records show that he served in the 
Republic of South Vietnam from December 1966 to January 1968.

This appeal arises from a rating decision of the Jackson, 
Mississippi, Department of Veterans Affairs (VA) Regional 
Office (RO), that denied service connection for PTSD and 
declined to reopen previously denied claims for service 
connection for head trauma with headaches and back pain.

The Board notes that the RO has adjudicated the issue 
concerning service connection for PTSD as one of entitlement 
to service connection for PTSD rather than as one of whether 
or not the veteran has submitted new and material evidence 
sufficient to reopen the previously denied claim.  In the 
present case, the Board finds that adjudicating the issue as 
one involving the need for new and material evidence is not 
prejudicial to the veteran, as the February 1999 statement of 
the case included the laws and regulations governing the 
finality of decisions and the reopening of previously denied 
claims, as well as those governing the grant of service 
connection, in general, and service connection for PTSD, in 
particular.  See Bernard v. Brown, 4 Vet. App. 384 (1993).



FINDINGS OF FACT

1.  The RO denied reopening the previously denied claim for 
service connection for PTSD in a September 1992 rating 
decision, of which notice was given by letter dated September 
21, 1992.  The appellant did not appeal this decision.

2.  The evidence associated with the claims file subsequent 
to the September 1992 rating decision does not bear directly 
and substantially on the specific matter under consideration, 
is cumulative of evidence previously of record, and by itself 
and in connection with the evidence previously assembled is 
not so significant that it must be considered to decide 
fairly the merits of this claim.

3.  The RO denied the appellant's claim for entitlement to 
service connection for headaches, claimed as the residual of 
head trauma, in a February 1989 rating decision, of which 
notice was given by letter dated March 9, 1989.  The 
appellant did not appeal this decision.

4.  The evidence associated with the claims file subsequent 
to the February 1989 rating decision does not bear directly 
and substantially on the specific matter under consideration, 
is cumulative of evidence previously of record, and by itself 
and in connection with the evidence previously assembled is 
not so significant that it must be considered to decide 
fairly the merits of this claim.

5.  The RO denied the appellant's claim for entitlement to 
service connection for a lower back injury in a July 1980 
rating decision, of which notice was given by letter dated 
August 7, 1980.  The appellant did not appeal this decision.

6.  VA outpatient treatment records bear directly and 
substantially upon the specific matter under consideration, 
are neither cumulative nor redundant, and by themselves or 
with evidence previously assembled are so significant they 
must be considered in order to decide fairly the merits of 
the claim.

7.  The appellant has not presented competent medical 
evidence of a link, or nexus, between his diagnosed lower 
back disability and his active service.


CONCLUSIONS OF LAW

1.  The RO's September 1992 decision denying service 
connection for PTSD is final.  38 U.S.C.A. §§ 5107, 5108, 
7105 (West 1991); 38 C.F.R. § 20.1103 (1999).

2.  Evidence received subsequent to the RO's September 1992 
decision is not new and material; thus, the requirements to 
reopen the claim of entitlement to service connection for 
PTSD have not been met.  38 U.S.C.A. §§ 5107, 5108, 7104 
(West 1991); 38 C.F.R. §§ 3.156(a), 20.1105 (1999).

3.  The RO's February 1989 decision denying service 
connection for headaches, claimed as the residual of head 
trauma, is final.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 
1991); 38 C.F.R. § 20.1103 (1999).

4.  Evidence received subsequent to the RO's February 1989 
decision is not new and material; thus, the requirements to 
reopen the claim of entitlement to service connection for 
headaches, claimed as the residual of head trauma, have not 
been met.  38 U.S.C.A. §§ 5107, 5108, 7104 (West 1991); 
38 C.F.R. §§ 3.156(a), 20.1105 (1999).

5.  The RO's July 1980 decision denying service connection 
for lower back strain is final.  38 U.S.C.A. §§ 5107, 5108, 
7105 (West 1991); 38 C.F.R. § 20.1103 (1999).

6.  The evidence submitted since July 1980 is new and 
material; thus, the requirements to reopen the previously 
denied claim of entitlement to service connection for lower 
back strain have been met.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (1999).

7.  The claim for entitlement to service connection for a 
lower back disability is not well grounded.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

In this case, September 1992, February 1989, and July 1980 
rating decisions denied, inter alia, the reopening of a 
previously denied claim for service connection for PTSD, the 
reopening of a previously denied claim for service connection 
for headaches, claimed as the residual of head trauma, and 
service connection for lower back strain.  

The RO's reasoning in September 1992 concerning the claim for 
service connection for PTSD was that, although the veteran 
had submitted additional evidence showing that he was 
receiving psychiatric treatment, and although there were 
impressions of PTSD, the more probative medical evidence 
reflected diagnoses other than PTSD, i.e., schizophrenia and 
personality disorder.  Thus, as a whole, the medical evidence 
did not establish that the veteran had PTSD and therefore did 
not provide a basis to change the original denial.  The 
veteran was notified of the September 1992 decision by a 
letter dated September 21, 1992.  

Concerning the claim for service connection of headaches, 
claimed as the residuals of head trauma, the RO's reasoning 
in February 1989 was that the veteran had not presented 
additional evidence that provided a basis to change the 
original denial, which was based on a finding that the 
veteran had not presented medical evidence linking his then-
diagnosed headaches to his active service.  The veteran was 
notified of the February 1989 decision in a letter dated 
March 9, 1989.  

Finally, concerning the claim for service connection for a 
lower back disability, the RO's reasoning in July 1980 was 
that the veteran had not presented medical evidence linking 
the then-diagnosed thoracic scoliosis to his active service.  
The veteran was notified of the July 1980 decision by a 
letter dated August 7, 1980.  The veteran did not seek to 
appeal any of these decisions.  He continues to contend that 
he has PTSD which is related to traumatic events he 
experienced during his active service in the Republic of 
South Vietnam, and that he has the residuals of head trauma, 
including headaches, and a lower back disability that are 
also the result of his active duty.

As the September 1992, February 1989, and July 1980 decisions 
are final, the veteran's claims may only be reopened if new 
and material evidence is submitted.  See 38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1999).

Once an RO decision becomes final under 38 U.S.C.A. § 
7105(c), absent submission of new and material evidence, the 
claim may not thereafter be reopened or readjudicated by the 
VA.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(1999); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  New 
and material evidence means evidence not previously submitted 
to agency decision makers that bear directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself and in connection with evidence previously assembled 
is so significant that it must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156(a) (1999).

A three pronged analysis is used to determine whether 
evidence is "new and material" as defined by 38 C.F.R. § 
3.156(a) (1999).  First, it must be determined whether the 
newly presented evidence "bears directly and substantially 
upon the specific matter under consideration," i.e., whether 
it is probative of the issue at hand.  Secondly, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made, and 
finally, a determination must be made as to whether the 
evidence "is so significant that it must be considered in 
order to fairly decide the merits of the claim."  See Hodge 
v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  New evidence, 
submitted to reopen a claim, will be presumed credible solely 
for the purpose of determining whether the claim has been 
reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
If all three tests are satisfied, the claim must be reopened.  
Hodge, supra.  Upon reopening the claim, a determination must 
then be made as to whether, based upon all the evidence and 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  If 
the claim is well grounded, the claim may then be evaluated 
on the merits after ensuring that the duty to assist pursuant 
to 38 U.S.C.A. 5107(b) (West 1991) has been fulfilled.  See 
Elkins v. West, 12 Vet. App. 209 (1999); Winters v. West, 12 
Vet. App. 203 (1999).
A.  PTSD

Pertinent evidence associated with the claims file since the 
RO's September 1992 decision includes:  (1) VA outpatient and 
hospital treatment records; (2) the veteran's report of 
discharge; and (3) the veteran's statements.

The evidence submitted subsequent to the September 1992 RO 
decision does not bear directly and substantially upon the 
specific matter under consideration because it does not 
include competent evidence that tends to establish that the 
veteran is diagnosed with PTSD that is related to his active 
service.  It is also cumulative and redundant of evidence 
considered by the RO in its September 1992 decision insofar 
as it contains first, medical treatment records that were of 
record at the time of the September 1992 rating decision; 
second, medical treatment records reflecting diagnostic 
impressions of PTSD, and history of PTSD, but also showing 
that the veteran's current psychiatric diagnoses are other 
than PTSD; third, evidence concerning the veteran's military 
occupational specialty, awards, and service which were 
already of record, in the form of service personnel records, 
at the time of the September 1992 rating decision; and 
fourth, statements by the veteran concerning the stressful 
events he experienced while on active service in the Republic 
of South Vietnam.  Additional evidence concerning the 
veteran's treatment for PTSD and his PTSD symptoms without an 
unequivocal diagnosis of PTSD, in the Board's opinion, by 
itself and in connection with evidence previously assembled, 
is not so significant that it must be considered to decide 
fairly the merits of the claim.

Some of the additional evidence, in particular, some of the 
treatment records, the veteran's statements, and his report 
of discharge, is new but only in the sense that it was not 
part of the record at the time of the September 1992 RO 
decision.  It is, in fact, cumulative of other evidence 
available at that time.  Further, this additional evidence-
including medical evidence referring to history of PTSD, and 
the veteran's statements and report of discharge giving 
details of the veteran's active service-is not material in 
that it does not tend to show that the veteran is currently 
diagnosed with PTSD that is the result of stressful events he 
experienced while on active duty.  In fact, the recent 
treatment records tend to show the opposite, that he is being 
treated for psychiatric disorder(s) other than PTSD.  As a 
whole, the medical, service personnel, and lay evidence 
submitted since the September 1992 RO decision reflects that 
the veteran continues to aver that he experienced stressful 
events while on active service in the Republic of South 
Vietnam.  However, the medical evidence added to the record 
since September 1992 simply does not establish that the 
veteran is diagnosed with PTSD that is the result of his 
active service.
B.  Headaches

Pertinent evidence associated with the claims file since the 
RO's February 1989 decision includes:  (1) VA examination 
report dated in April 1991; (2) VA outpatient and hospital 
treatment records; and (3) the veteran's statements.

The evidence submitted subsequent to the February 1989 RO 
decision does not bear directly and substantially upon the 
specific matter under consideration because it does not 
include competent evidence that tends to establish that the 
veteran is diagnosed with headaches that are the residuals of 
in- service head trauma.  It is also cumulative and redundant 
of evidence considered by the RO in its February 1989 
decision insofar as it contains first, medical treatment 
records that were of record at the time of the February 1989 
rating decision; second; medical evidence of treatment for 
unrelated disorders, and third, assertions by the veteran 
that he experiences headaches that are the residuals of a 
head injury he incurred while on active service.  This 
additional medical evidence, which does not include medical 
opinion that the veteran suffers from headaches linked to in- 
service disease or injury, in the Board's opinion, by itself 
and in connection with evidence previously assembled, is not 
so significant that it must be considered to decide fairly 
the merits of the claim.

Some of the additional evidence, in particular, the April 
1991 VA examination report, some of the treatment records, 
and the veteran's statements, is new but only in the sense 
that it was not part of the record at the time of the 
February 1989 RO decision.  The examination report is not 
material because, while the veteran complained of headaches 
allegedly derived from an inservice head injury, there is no 
medical evidence linking any such disorder to service.  The 
remainder of this evidence is, in fact, cumulative of other 
evidence available at the time of the February 1989 decision.  
Further, like the examination report, it not material in that 
it does not tend to show that the veteran is currently 
diagnosed with the residuals of head trauma, including 
headaches, sustained in service.  As a whole, the medical and 
lay evidence submitted since the February 1989 RO decision 
reflects that the veteran continues to aver that he sustained 
injury to his head while on active service, from which he now 
experiences residuals, such as the claimed headaches.  
However, the medical evidence added to the record since 
February 1989 simply does not establish that the veteran is 
diagnosed with residuals of head trauma-other than the 
service-connected scar-to include headaches, that are 
related to his active service.

The veteran has presented no evidence since the September 
1992 and February 1989 RO decisions, beyond his own 
assertions, that he, respectively, has been diagnosed with 
PTSD that is the result of stressful events he experienced 
during his active service in the Republic of South Vietnam, 
or that he exhibits the residuals of head trauma, including 
headaches, that are related to his active service.  As the 
veteran is a layperson without medical training and 
expertise, his statements alone cannot be relied upon to 
defeat the bases of the RO's September 1992 and February 1989 
denials.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (holding that laypersons are not competent to offer 
medical opinions).

In light of the foregoing, the Board holds that no new and 
material evidence has been submitted to reopen the previously 
disallowed claim to reopen the claim of entitlement to 
service connection for PTSD, or to reopen the claim of 
entitlement to service connection for headaches, claimed as 
the residuals of head trauma.  The RO's September 1992 and 
February 1989 decisions remain final and are not reopened.  
That notwithstanding, the Board views its discussion as 
sufficient to inform the veteran and his representative of 
the elements necessary to reopen his previously denied 
claims, and to explain why his current attempts to reopen his 
claims fail.  Graves v. Brown, 9 Vet. App. 172, 173 (1996); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).
C.  Lower Back Disability

Pertinent evidence associated with the claims file since July 
1980 includes VA treatment records, dated from December 1980 
to December 1990, showing that the veteran was diagnosed with 
lumbosacral sprain in 1985.

A new diagnosis forms the basis for a new claim for that 
diagnosed disability.  See Ephraim v. Brown, 82 F.3d 399, 402 
(Fed. Cir. 1996) (concluding that claim based on diagnosis of 
new mental disorder, taken alone or in combination with prior 
diagnosis of related mental disorder, is new claim for 
purposes of jurisdictional requirement and therefore permits 
separate notice of disagreement as to that separate but 
related claim).

The VA treatment records were not considered by the RO when 
it made its rating decision in July 1980.  Moreover, these 
records bear directly and substantially upon the specific 
matter under consideration; thus, they are so significant 
that they must be considered to decide fairly the merits of 
this claim.  These records therefore constitute new and 
material evidence under 38 C.F.R. § 3.156(a), and the Board 
is required to reopen the previously denied claim of 
entitlement to service connection for a lower back strain.

Because the Board is considering this claim on a de novo 
basis and the RO did not, the Board must address the matter 
of whether the veteran will be prejudiced by consideration of 
the case on its merits.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993);  VAOGCPREC 16-92 (O.G.C. Prec. 16-92) at 7-
10.  In this case, because the claim is not well-grounded, as 
discussed below, a remand is unnecessary.  Cf. Edenfield v. 
Brown, 8 Vet. App. 384 (1995) (en banc) (when the Board 
decision disallowed a claim on the merits where the U.S. 
Court of Veterans Appeals (now the U.S. Court of Appeals for 
Veterans Claims, hereinafter Court), finds the claim to be 
not well grounded, the appropriate remedy is to affirm, 
rather than vacate, the Board's decision, on the basis of 
nonprejudicial error); Winters, supra.

The Board has determined that new and material evidence has 
been submitted and the case is reopened.  See 38 C.F.R. 
§ 3.156(a).  The Board will now determine whether the claim 
for service connection for a lower back disability is well 
grounded.


II.  Well Grounded Claim for Service Connection

A veteran who submits a claim for benefits to the VA shall 
have the burden of offering sufficient evidence to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  See 38 U.S.C.A. § 5107(a) (West 1991).  In 
the absence of evidence of a well-grounded claim, there is no 
duty to assist the veteran in developing the facts pertinent 
to his claim, and the claim must fail.  Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. 
West, 118 S. Ct. 2348 (1998); see also Morton v. West, 
12 Vet. App. 477 (1999), req. for en banc consideration 
denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).

The veteran must demonstrate three elements to establish that 
a claim is well grounded.  First, the veteran must present 
medical evidence of a current disability.  Second, the 
veteran must produce medical or, in some instances, lay 
evidence of an in-service incurrence or aggravation of a 
disease or injury.  Finally, the veteran must offer medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Epps, 126 F.3d at 1468-
69.

A veteran may also establish a well-grounded claim for 
service connection under the chronicity provision of 
38 C.F.R. § 3.303(b) (1999), which is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period, and that the same condition currently 
exists.  Such evidence must be medical unless the condition 
at issue is a type as to which, under case law, lay 
observation is considered competent to demonstrate its 
existence.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
regulation if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

The veteran asserts he has a lower back disability that is 
the result of his active service.  Service medical records 
reveal complaints of and treatment for recurrent low back 
strain during active service.  However, the veteran's report 
of medical examination at discharge, dated in February 1969, 
reveals no defects, abnormalities, diagnoses, or other 
findings concerning the veteran's spine.  Thereafter, there 
is no medical evidence of any complaints of or treatment for 
a back disability until 1979, when VA outpatient treatment 
records reflect a diagnosis of thoracic scoliosis.  The 
veteran was subsequently hospitalized, in April 1980.  He 
complained of back aches, which had been occurring for twelve 
to thirteen years.  The examiner noted the results of X-rays 
taken at the time revealed a normal spine.  No muscle atrophy 
was found, and tendon reflexes were normal, bilaterally.  In 
April 1985, the veteran presented with complaints of lower 
back pain.  The examiner diagnosed chronic musculoskeletal 
lower back pain but found no evidence of herniated nucleus 
pulposus.  Results of X-rays then taken evidence normal 
architecture and density, good alignment of the lumbar spine 
with good preservation of the vertebral body and disc space 
heights without evidence of spondylolysis or calcification.  
In August 1985, he again presented with complaints of lower 
back pain and reported he had been lifting rocks.  The 
examiner noted the veteran could ambulate very well, but 
detected paraspinal myospasm and diagnosed lumbosacral 
strain.  X-rays then taken reveal, similarly, results within 
normal limits.  Although there are hospital records dated as 
recently as 1992 and outpatient treatment records, as 
recently as 1997, the medical evidence reflects no other 
diagnoses concerning the veteran's spine.

The veteran avers that his lower back disorder is the result 
of his active service.  Notwithstanding, the record contains 
no medical opinions, findings, or other evidence causally 
relating the veteran's lower back disorder to his active 
service.  Moreover, the Board notes that the first post- 
service medical evidence of a diagnosed lower back disability 
is 1979-nearly ten years following his discharge from active 
service.

The veteran has offered his own assertions that his lower 
back disorder is related to his active service.  In addition, 
the veteran has submitted statements of two witness, who aver 
that the veteran has back problems, the symptoms of which 
they have observed the veteran to exhibit since his discharge 
from active service to the present.  However, the Board notes 
that the veteran's assertions, as well as his witness' 
statements, are insufficient to satisfy the nexus requirement 
because it is not claimed or shown that he or his witnesses 
have medical training or expertise to determine medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  Moreover, the Board notes that even though the 
veteran's witness' statements establish continuity of 
symptomatology, competent medical evidence is still required 
to relate the symptomatology to any presently diagnosed 
condition.  Savage, supra.

As the veteran has not submitted competent medical evidence 
of a nexus between his lower back disability and his period 
of active service, his claim must be denied as not well 
grounded.  Epps, 126 F.3d at 1467-68.

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to well ground his claim 
and to explain why his current attempt fails.  38 U.S.C.A. 
§ 5103(a) (West 1991); see also Robinette v. Brown, 8 Vet. 
App. 69, 77-80 (1995).  The veteran has not reported that any 
other pertinent evidence might be available.




ORDER

New and material evidence not having been submitted, the 
claims to reopen the previously denied claims for service 
connection for PTSD and headaches, claimed as the residuals 
of head trauma, are denied.

The claim for service connection for a lower back strain is 
reopened by the submission of new and material evidence.

A well-grounded claim not having been submitted, service 
connection for a lower back disability is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 



